Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     ALLOWANCE
1.                                        EXAMINER'S AMENDMENT      
           An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

    The application has been amended as follows:
     - Replace claim 1 in its entirety with the following:
                 -- 1. (Currently Amended) A heat dissipation device comprising: a tubular body to which a heating element is fixed; a first opening for intake of a fluid formed at one end of the tubular body; a second opening for discharge of the fluid formed at another end of the tubular body; a cooling fan arranged adjacent to the second opening; 
          a heat sink having multiple fins, having an upstream end surface located upstream of the fluid traveling direction in which the fluid travels, and fixed to a first surface inside the tubular body, the upstream end surface communicating with an outside of the tubular body through the first opening, 
           the heat sink comprising a first heat sink arranged adjacent to the first opening and a second heat sink arranged adjacent to the second opening, the first and second heat sinks including respective ones of the multiple fins; a flow path between fins for passage of the fluid formed between the multiple fins; and a fluid direction changing part that changes the fluid traveling direction in which the fluid travels, the fluid direction changing part having a base end and a tip, the base end being fixed to a second surface facing the first surface inside the tubular body, 
          the tip being arranged to face multiple fin ends of the multiple fins of the first heat sink, wherein the fluid direction changing part is entirely or partially arranged downstream of the fluid traveling direction from the upstream end surface, a first flow path without fins and a second flow path without fins are defined between the first heat sink and the second surface, 
          the first flow path without fins being located upstream of the fluid traveling direction from the fluid direction changing part, the second flow path without fins being located downstream of the fluid traveling direction from the fluid direction changing part, the fluid flows into the first heat sink through the upstream end surface, and 
           flows into the first heat sink from the first flow path without fins, and the fluid further flows from the first heat sink directly into the second heat sink, and passes through the second flow path without fins to flow from the first heat sink into the second heat sink. --  

     - Replace claim 2 in its entirety with the following:
              -- 2. (Currently Amended) The heat dissipation device according to claim 1, wherein a height of some of the multiple fins of the second heat sink is greater than a height of some of the multiple fins of the first heat sink. -- 

2.    Claims 1-6 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a first flow path without fins and a second flow path without fins are defined between the first heat sink and the second surface, 
          the first flow path without fins being located upstream of the fluid traveling direction from the fluid direction changing part, the second flow path without fins being located downstream of the fluid traveling direction from the fluid direction changing part, the fluid flows into the first heat sink through the upstream end surface, and 
           flows into the first heat sink from the first flow path without fins, and the fluid further flows from the first heat sink directly into the second heat sink, and passes through the second flow path without fins to flow from the first heat sink into the second heat sink.
4.      Closest prior art: Hirotomo JP 2017-153166 discloses a heal dissipation device (air-cooled device §; Figs. 4-3) comprising: 4 tubular body (43; par. 36) to which a heating element fa heat-generating electronic component 41) is fixed; a first opening (side opening 43a) for intake of a fluid (cool air) formed at one end of the tubular body (43); a second opening (back side opening 43b) for discharge of a fluid formed at the other end of the tubular body (as can be seen in Fig. 4); a cooling fan (blower 42); a heat sink (44) having multiple fins (44a), having an upstream end surface (surface on the inlet opening 43a) located upstream of a fluid traveling direction (direction from inlet opening 43a to outlet opening 43b) in which a fluid travels, and fixed to a first surface (upper surface of cylinder 43) inside the tubular body (43), the upstream end surface communicating with the outside of the tubular body (43) through the first opening (43a); a flow path between fins (44a) for passage of a fluid formed between the multiple fins (44a); and a fluid direction changing part (45) that changes the fluid traveling direction in which a fluid travels, the fluid direction changing part (45) having a base end (lower end) and a tip (upper end), the base end being fixed to a second surface (lower surface of cylinder 43) facing the first surface inside the tubular body (as can be seen in Fig. 4), the tip being arranged to face multiple fin ends of the multiple fins (44a) of the heat sink (44), wherein the fluid direction changing part (45) is entirely or partially arranged downstream of the fluid traveling direction from the upstream end surface (as can be seen in Fig. 4), and the fluid flows into the heat sink (44) through the upstream end surface, and also passes through a flow path (path in gap 44c) without fin other than
the flow path between fins to flow into the heat sink (44) through parts of the multiple fin ends (44b) exposed at upstream positions from the tip of the fluid direction changing part (45), (as can be seen in Fig. 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763